Citation Nr: 1243218	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-27 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the rating for service-connected pseudofolliculitis barbae (PFB) and genital warts from 30 to 0 percent (i.e., noncompensable) as of May 1, 2009 was proper.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to April 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has raised the issue of his entitlement to service connection for tinea cruris.  See November 2010 statement and November 2010 VA examination report.  However, as the Agency of Original Jurisdiction (AOJ), the RO has not considered this additional claim in the first instance.  So the Board is referring this claim to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.	In a November 2008 rating decision, the RO notified the Veteran of a proposed reduction in the rating for his PFB and genital warts from 30 to 0 percent.

2.	The February 2009 rating decision at issue in this appeal implemented this reduction in rating prospectively effective as of May 1, 2009.

3.	As of May 1, 2009, so as of the time of the reduction, the prior 30 percent rating for the PFB and genital warts had been in effect for less than 5 years.

4.	The reduction in the rating for this disability from 30 to 0 percent was in compliance with applicable due process laws and regulations and supported by the evidence of record at the time of the reduction.



CONCLUSION OF LAW

The February 2009 rating decision reducing the disability rating for the 
service-connected PFB and genital warts from 30 to 0 percent was proper and in accordance with the law; the Veteran is not entitled to restoration or reinstatement of the prior 30 percent rating for this disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 7899-7828 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this appeal, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed, certainly not in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by way of a letter sent to the Veteran in November 2008.  The letter advised him of the type of information and evidence necessary to substantiate his claim and of his and VA's respective obligations in obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised him of how rating reductions are determined and the evidence he could submit showing a reduction in rating was unwarranted.  38 C.F.R. § 3.105(e).

He has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of this claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable AOJ decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board therefore is satisfied that all relevant facts have been adequately developed, to the extent possible, and that no further notice or assistance to the Veteran in developing the facts pertinent to this claim is required.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  There is no pleading or allegation of insufficient notice or assistance with this claim.  And as the pleading party attacking the agency's decision, he, not VA, has this evidentiary burden of proof of establishing the occurrence of a VCAA notice or assistance error, but also, even above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

The Veteran has appealed the RO's determination to reduce his disability rating for PFB and genital warts from 30 to 0 percent as of May 1, 2009.

Regulations pertaining to reductions in disability ratings provide that, where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payment currently being made, a rating action proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The requirements for a reduction in the evaluation for disabilities in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  The regulation also provides that, with respect to other disabilities that are likely to improve, e.g., those for evaluations have been in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  A Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.


In this particular case at hand, an August 2007 rating decision granted service connection for PFB and genital warts and assigned a 30 percent disability rating retroactively effective from April 10, 2007, so back to the day following the conclusion of the Veteran's military service when he had returned to life as a civilian.  

In a November 2008 rating decision, however, based on his failure to report for an October 2008 VA compensation examination, the RO informed him that it was proposing to reduce the rating for his PFB and genital warts from 30 to 0 percent.  This letter apprised him of his opportunity to submit medical or other evidence demonstrating that a reduction in the rating for this disability was unwarranted.  The letter also informed him that he was entitled to a hearing on the matter, and that he should submit any such evidence and/or request a hearing within 60 days from the date of that letter.  The RO stated that it would reduce the rating as indicated otherwise.

The representative submitted a statement in response indicating the Veteran had been unable to report for the October 2008 VA compensation examination because he was out of town.  See January 2009 statement.  The representative indicated the Veteran had notified the Lake City VA Medical Center (VAMC) that he would be unable to attend that examination and, as a result, had requested to have it rescheduled or a hearing scheduled so he could provide oral testimony or other evidence showing why his rating should not be reduced.  His examination therefore was rescheduled for January 2009.  Neither he nor his representative has since argued for a hearing on the matter, aside from the rescheduling of that examination.

The procedural due process requirements thus were met in terms of providing the required notice of the intended reduction in rating and giving him opportunity to be heard on the matter, including by submitting additional evidence showing the disability had not, in fact, improved, and testifying at a hearing.  The RO issued a rating decision in November 2008 proposing the reduction in the disability rating for the Veteran's service-connected PFB and genital warts from 30 to 0 percent and discussing the reasons and bases why a lesser rating was warranted, namely, because of the Veteran's failure to report for his October 2008 VA examination.  It did not appear he met the requirements to maintain this higher rating, hence, the need to have him reexamined.  38 C.F.R. §§ 3.326, 3.327.  He was duly notified of the proposed reduction in a November 2008 letter and informed that he could submit additional argument or evidence showing the reduction was unwarranted.  See 38 C.F.R. § 3.105(e)(i).  He was also informed that he could appear at a personal hearing.  Id.  After that November 2008 letter was sent, his representative submitted a statement requesting the rescheduling of the VA examination, so the examination was rescheduled for January 2009.  The RO later issued another rating decision in February 2009, so the following month, implementing the proposed reduction in rating, and the Veteran was notified of this intended action in a letter also dated in February 2009.  The effective date of the reduction would take effect prospectively as of May 1, 2009.

That November 2008 rating decision and accompanying notice letter satisfied the predetermination procedural requirements.  Id.  Moreover, the February 2009 RO rating decision implementing the reduction was more than 60 days after the Veteran was notified of the proposed reduction.  Id.  Finally, the May 1, 2009 effective date of the reduction was correct as the RO allowed more than 60 days to pass before the effective date of the reduction and did not actually implement the reduction until the first day of the following month.  Id.  Accordingly, all procedural requirements for reductions in ratings under 38 C.F.R. § 3.105 were satisfied.

In addition, the Board observes that the provisions of 38 C.F.R. § 3.344 (a) and (b) are inapplicable because the 30 percent rating for the Veteran's PFB and genital warts had not been in effect for more than five years.  As such, the Board does not have to address whether the evidence of record provided a basis for the rating reduction in light of the criteria set forth in 38 C.F.R. § 3.344(a) and (b).

As the Board finds that all procedural due process requirements have been satisfied with respect to reduction in rating, the question that remains is whether the medical evidence on which the reduction was based supported the reduction.


The relevant evidence of record includes several VA examination reports, VA treatment records, and written statements from the Veteran and his representative.  During the January 2009 VA compensation examination (so the examination that was a rescheduling of the earlier examination the Veteran had not appeared for), he reported that his PFB and genital warts had began during his military service.  He stated that his PFB was intermittent, but caused itchy bumps on the area where he shaved his face.  He stated that his genital warts condition was then currently resolved.  He reported no current treatment and no treatment in the past 12 months for either condition.  The examiner found the Veteran's PFB caused a few scattered papules in the shaving area that covered less than 5 percent of the total body area affected, and less than 5 percent of the exposed area affected.  Upon examination of the genitals, there were no lesions or masses noted.  There was no scarring or disfigurement noted for either condition.

In a May 2009 VA treatment record the Veteran reported a rash from shaving.  See also April 2009 Notice of Disagreement stating ongoing treatment at the VAMC.  He also underwent an additional VA examination in November 2010 for his skin conditions.  He stated he had rash problems if he shaved too close and tiny bumps would arise on his face.  It was noted he used trimmers instead of a razor to try and alleviate this problem.  He also stated that his genital warts occasionally recurred, although he was not having a recurrence at present.

The November 2010 VA examiner noted the Veteran had numerous tiny bumps on his cheeks, neck, and chin, consistent with PFB.  He also had whitecaps on his cheeks and neck with minimal scaly skin on his face and neck.  There was no redness, drainage, or bleeding noted on his face, neck, or chin.  There were also 
20-30 small indentations of skin at his cheeks and neck consistent with old, healed skin eruptions likely acne.  His PFB affected less than 2 percent of his total body area and less than 5 percent of his exposed area.  There was no evidence on examination of genital warts.  There was a hypopigmented spot at mid lateral penis which the Veteran stated was previously a wart.  The examiner noted the Veteran's genital warts affected 0 percent of his total body area and 0 percent of his exposed body area.

The Veteran's PFB and genital warts have been rated under 38 C.F.R. § 4.118, Diagnostic Code 7899-7828.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27  Under this Diagnostic Code a 0 percent (i.e., noncompensable) evaluation is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than the face and neck.  A 30 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.

As noted in the VA examination reports mentioned, the Veteran's PFB and genital warts affect less than 5 percent of his face and neck, which does not warrant a 30 percent evaluation.  He also has not been diagnosed with deep acne; to the contrary, the November 2010 VA examiner noted just relatively tiny bumps and small indentations.  As such, there is no evidence a compensable evaluation is warranted under this Diagnostic Code.

The skin conditions also may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), depending on the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7828.  However, the January 2009 and November 2010 VA examiners both specifically indicated the Veteran's PFB and genital warts did not cause scarring or disfigurement.  To the extent the November 2010 VA examination report indicates scaly skin on the face and neck and indentations on the cheeks and neck, there is no suggestion these are necessarily related to the Veteran's PFB.  The examiner specifically noted the indentations were related to old healed eruptions, likely acne.  Service connection is not presently in effect for acne, however, only instead for PFB.  The Board, then, must for all intents and purposes treat the acne and PFB as separate conditions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Consequently, the Veteran cannot cite symptoms associated with acne and reason or justification for maintaining the prior 30 percent rating for his PFB.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  The usual reduction procedure contemplates a situation where an actual change in the conditions, for better or worse, has occurred and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.

Here, the Board finds that the rating reduction was proper based on the competent evidence of record.  In this regard, the record reflects that the Veteran was initially granted service connection based on a finding that his PFB affected 40 percent of the exposed body area.  See June 2007 VA examination report.  However, subsequent VA examination reports in January and November 2010 showed that his genital warts had resolved and that his PFB now affected less than 5 percent of his total body area, or areas exposed.  Consequently, this skin disability was much less pervasive than in years past, including when he received the higher 30 percent rating.  Accordingly, the reduction to 0 percent was based on findings that his PFB and genital warts did not affect more than 5 percent of his total body, or area exposed, and did not rise to the level of deep acne.  See 38 C.F.R. § 4.118; see also February 2009 rating decision.  Thus, after the reduction was implemented, the record reflected that his PFB and genital warts did not meet the criteria for a compensable rating at any point.  The rating reduction, therefore, was proper based on the evidence of record.

The Board acknowledges the Veteran's statements to the effect that he should be entitled to restoration of the 30 percent rating for his service-connected PFB and genital warts.  However, the Board finds that the competent evidence of record, including the VA examination reports and VA treatment records, are an accurate depiction of his PFB and genital warts, and he has not presented any objective medical evidence showing greater impairment than is contemplated by a noncompensable rating.  Accordingly, as there is no evidence showing his PFB and genital warts met the criteria for a compensable rating at the time of the November 2008 proposed rating decision or February 2009 final rating action implementing the reduction, or thereafter.  For these reasons and bases, the Board finds that the preponderance of the evidence is against his claim for reinstatement of the 30 percent rating.  Consequently, the benefit-of-the-doubt rule does not apply, and the Board finds that the rating reduction for his service-connected PFB and genital warts was proper.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The PFB and genital warts rating was properly reduced from 30 percent to the noncompensable level of 0 percent effective May 1, 2009.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


